NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             FEB 23 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
HRACH VOSKANYAN, d.b.a. Vosk                     No.   13-36055
International Co.,
                                                 D.C. No. 2:11-cv-01488-RSL
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

ZAO GRUPPA PREDPRIYATIJ OST,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                          Submitted February 21, 2017**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Hrach Voskanyan, sole proprietor of Vosk International Co. (“Vosk”),

appeals pro se the district court’s summary judgment in Vosk’s action appealing

the U.S. Patent and Trademark Office Trademark Trial and Appeals Board’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“TTAB”) denial of Vosk’s applications to register three trademarks. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. S. Cal. Darts Ass’n v.

Zaffina, 762 F.3d 921, 925 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Vosk failed

to raise a genuine dispute of material fact as to whether it had established priority

of use of the relevant marks in connection with the involved goods. See id. at 930

(explaining how a party may establish “priority of use in commerce”). First, Vosk

did not provide evidence that Zao Gruppa Predpriyatij Ost (“Zao”) committed any

violation invalidating Zao’s 2001 priority date. See CreAgri, Inc. v. USANA

Health Sci., Inc., 474 F.3d 626, 630 (9th Cir. 2007) (“[O]nly lawful use in

commerce can give rise to trademark priority.”). Second, Vosk’s contention that it

acted as a buyer and subsequent owner, rather than a distributor, of the marks in

2004 and 2005 is irrelevant to Zao’s 2001 priority date. Finally, Vosk did not

provide evidence that Zao’s assignment of rights to Aqua-Life was invalid.

      We reject Vosk’s contention that the district court erroneously deferred to

the TTAB’s findings because, regardless of which standard of review should have

applied, Vosk’s new evidence was not relevant to any disputed question of fact.

See Kappos v. Hyatt, 132 S. Ct. 1690, 1701 (2012) (in an analogous scheme in

patent law, “if new evidence is presented on a disputed question of fact, the district


                                           2
court must make de novo factual findings”). Vosk’s evidence showing that Zao

may have violated FDA regulations starting in 2005 is irrelevant to the question of

priority, as is its evidence purporting to show that Vosk was not Zao’s distributor

in 2004 and 2005, and Vosk provided no evidence that the trademark assignment

to Aqua-Life was invalid.

      AFFIRMED.




                                          3